                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


PHILLIP SLAMPAK and JANIE SLAMPAK,

            Plaintiffs,

v.                                     Civil Action No. 5:18CV154
                                                          (STAMP)
NATIONWIDE INSURANCE COMPANY OF AMERICA,

            Defendant.


                     MEMORANDUM OPINION AND ORDER
                GRANTING IN PART AND DENYING IN PART
                    DEFENDANT’S PARTIAL MOTION TO
                    DISMISS PLAINTIFFS’ COMPLAINT

                             I.   Background

     The plaintiffs, Philip and Janie Slampak (“Mr. and Mrs.

Slampak”), filed a complaint in the Circuit Court for Wetzel

County, West Virginia.       ECF No. 1-1.      The defendant, Nationwide

Insurance Company of America (“Nationwide”), removed the civil

action to the United States District Court for the Northern

District of West Virginia on September 14, 2018.         ECF No. 1.   The

complaint   alleges   that   David   Michael   Kestner   (“Mr.   Kestner”)

operated an automobile recklessly and negligently, causing a rear-

end collision with Mr. Slampak’s vehicle, and permanent injuries

and damages to Mr. and Mrs. Slampak (Count I).             Id. at 8-10.

Plaintiffs further allege that Mr. Slampak was insured under an

automobile insurance policy or contract that was purchased from

defendant Nationwide prior to the automobile accident, and that

defendant Nationwide is liable to plaintiffs under the policy or
contract for the bodily injuries and damages arising from the

automobile accident pursuant to the terms and coverage limits of

the policy or contract (Count II).              Id. at 11-14.        Plaintiffs

assert various injuries caused by Mr. Kestner (Count III).               Id. at

14-15.      Plaintiffs also assert common law misconduct due to

defendant Nationwide’s unreasonable delay, wrongful denial of

liability, and wrongful withholding of payment for Mr. Slampak’s

claim for underinsured motorists bodily injury insurance benefits

covered under the insurance policy by defendant Nationwide (Count

IV).     Id. at 15-16.     Plaintiffs further allege that defendant

Nationwide violated the West Virginia Unfair Trade Practices Act

(“UTPA”) (Count V), and that defendant Nationwide breached the

implied covenant of good faith and fair dealing (Count VI). Id. at

16-27.      Plaintiffs also assert a separate count for punitive

damages (Count VII). Id. at 22-23. Lastly, plaintiffs allege that

Mr. Slampak was forced to hire counsel in order to establish the

full amount of his damages and reach the eventual policy limits

settlement after defendant Nationwide refused and failed to pay Mr.

Slampak’s    first-party   claim    under       his   Nationwide    automobile

insurance    policy.     Id.   at   23.     Plaintiffs     state     that   they

substantially prevailed against defendant Nationwide since the

eventual policy limits settlement was substantially more than what

defendant     Nationwide   offered        for    first-party       underinsured

automobile insurance benefits under the terms and conditions of the


                                      2
Nationwide automobile insurance policy (Count VIII). Id. at 23-24.

Therefore, plaintiffs contend that defendant Nationwide directly

and proximately caused damages and injury due to its wrongful

failure to make prompt, fair, and equitable settlement of this

first-party claim.     Id. at 24.       Mrs. Slampak alleges that due to

defendant Nationwide’s actions, she “has lost the consortium,

society and services of her husband.”           Id. at 25.    Plaintiffs seek

compensatory    damages,     punitive       damages,   attorneys’     fees   and

expenses in reaching settlement with defendant Nationwide, and any

other     attorneys’   fees,   pre-judgment       interest,     post-judgment

interest, costs, and any other appropriate relief.              Id. at 25-26.

        Defendant Nationwide filed a motion to partially dismiss

plaintiffs’ complaint to limit plaintiffs’ claims to common law bad

faith (Count IV), and violations of the UTPA (Count V), and,

therefore, to dismiss the other Counts.          ECF No. 3.     In the motion,

defendant Nationwide first asserts that plaintiffs settled and

released    their   bodily   injury    claims    arising     from   plaintiffs’

contractual    relationship     with    defendant      Nationwide     and    only

preserved allegations of breach of the UTPA and common law bad

faith.     ECF No. 4 at 6.     Therefore, defendant Nationwide asserts

that Counts I through III should be dismissed.                  Id.     Second,

defendant Nationwide contends that the plaintiffs have released




                                        3
their claim for Hayseeds1 damages against defendant Nationwide or,

in the alternative, the plaintiffs are banned by the doctrine of

claim preclusion or issue preclusion, or both, from requesting such

damages.    Id.     Specifically, defendant Nationwide notes that

Hayseeds damages arise from a contract and since the plaintiffs’

allegations are based on defendant Nationwide’s alleged breach of

its contractual duties by failing to promptly pay for their

injuries, the release prevents the plaintiffs from collecting on

Counts I through III.        Id. at 6-7.     Alternatively, defendant

Nationwide indicates that the three factors for claim preclusion

apply here since: (1) both the civil action and the prior state

court action involve the same parties; (2) the Circuit Court of

Wetzel   County,   West   Virginia   dismissed   their   complaint   after

settlement; and (3) before settlement and dismissal of the prior

state court action, plaintiffs pursued attorneys’ fees related to

their efforts to recover money under their policy. Id. Similarly,

defendant Nationwide contends that issue preclusion would also

apply here since: (1) the plaintiffs filed a prior state court

action against the defendant, which alleged several of the same


     1
      Hayseeds, Inc. v. State Farm Fire & Cas. Ins. Co., 177 W. Va.
323, 352 S.E.2d 73 (W. Va. 1986).

                                     4
allegations asserted in this case; (2) the plaintiffs specifically

requested attorneys’ fees in the previous civil action; and (3) the

plaintiffs released their claims in the prior state court action

and only preserved certain claims.    Id. at 8-9.   Third, defendant

Nationwide states that under West Virginia law, there is no

independent claim for breach of the implied covenant of good faith

and fair dealing.   Id. at 9 (citing Highmark W. Va., Inc. v. Jamie,

655 S.E.2d 509, 514 (W. Va. 2007)).    Fourth, defendant Nationwide

contends that West Virginia law does not recognize an independent

claim for punitive damages, and therefore Count VII fails to state

a claim upon which relief can be granted.    Id. at 10 (citing Susko

v. Cox Enters., Inc., No. 5:07-cv-144, 2008 WL 4279673 *4 (N.D. W.

Va. Sept. 16, 2008) (Stamp, J.)).

     The plaintiffs filed a response in opposition to defendant

Nationwide’s motion to partially dismiss plaintiffs’ complaint.

ECF No. 6. First, the plaintiffs assert that the plain language of

the release preserves all claims other than bodily injury claims

against defendant Nationwide.    Id. at 1.   Second, the plaintiffs

contend that defendant Nationwide has not provided any basis in the

language of the policy that damages for attorneys’ fees, annoyance

and inconvenience and/or Hayseeds damages were contemplated in the

                                  5
settlement agreement and were expressly excluded from the release

and dismissal order.   Id. at 3.    Third, the plaintiffs assert that

claim   preclusion   does   not    apply    since   the   law   requires

substantially different evidence to support a claim for personal

injury under a motorist policy than it requires to support a claim

for extra contractual damages.          Id. at 4 (“One case evaluates

whether the insured substantially prevails, while the other case

evaluates liability and damages arising from an underinsured loss

under a contract of automobile insurance. The underlying tort suit

and the instant derivative suit require substantially different

evidence to sustain them.”).      Fourth, plaintiffs state that there

is no statutory or common law requirement that Hayseeds claims must

be brought in the same civil action as the underlying suit against

a carrier; rather, the plaintiffs contend that it is well settled

that “[a] cause of action for insurance bad faith may arise even if

there has been a settlement and release of the underlying case

against the tortfeasor so long as the release does not cover the

insurer and the insurer is, or should be, aware of the possibility

of a bad faith action at the time it agrees to the settlement.”

Id. at 4-5 (citing Poling v. Motorists Mut. Ins. Co., Syl. Pt. 2,

192 W. Va. 46, 47, 450 S.E.2d 635, 636 (1994)).             Fifth, the

                                    6
plaintiffs assert that they are permitted to allege a breach of the

covenant of good faith and fair dealing since they are not seeking

duplicative     damages,    but     are       seeking   such    damages     in     the

alternative.     Id. at 5-6.      Fifth, the plaintiffs request leave of

court to amend any and all inartful pleading with respect to the

claim of punitive damages, indicating that they only seek punitive

damages as a remedy rather than as an independent cause of action.

Id.

        Defendant Nationwide filed a reply in support of its motion to

partially dismiss plaintiffs’ complaint.                     ECF No. 7.          First

defendant Nationwide asserts that the plaintiffs failed to address

why they are not barred from re-pursuing their claims with respect

to bodily injury claims that were alleged and released in the prior

state court action.         Id. at 2.           Second, defendant Nationwide

contends that the plaintiffs released their Hayseeds damages when

they released their underinsured motorist coverage claim since “a

claim    for   Hayseeds    relies    upon      a   finding     that   the   insured

substantially prevailed against the insurer concerning a coverage

dispute under the insurance contract.” Id. at 3. Third, defendant

Nationwide states that the plaintiffs are claim precluded from

asserting Count VI since the Hayseeds claim relies on the same

                                          7
evidence as their underinsured motorist coverage claim, because the

Hayseeds claim depends on whether the plaintiffs substantially

prevailed with respect to the insurance claim dispute. Id. at 5-6.

Fourth, defendant Nationwide contends that there is no independent

cause of action for breach of the implied covenant of good faith

and fair dealing, and that such a covenant arises from a contract.

Id. at 6. Moreover, defendant Nationwide states that even if there

was an independent cause of action, the plaintiffs already released

their state court claims and the Circuit Court of Wetzel County,

West Virginia already dismissed the plaintiffs’ complaint in the

prior state court action with prejudice.             Id.    Lastly, defendant

Nationwide   requests    the   Court       to   dismiss    Count   VII   because

“[p]laintiffs agree that West Virginia law does not permit a

plaintiff to bring an independent cause of action for punitive

damages.”    Id. at 7.

     For the reasons stated below, this Court grants defendant

Nationwide’s motion for partial dismissal with respect to Counts I

through III of the complaint, grants as framed the defendant’s

motion with respect to the punitive damages claim (Count VII), and

grants the defendant’s motion with respect to the implied covenant

of good faith and fair dealing claim (Count VI). This Court denies

                                       8
the defendant’s motion with respect to the plaintiffs’ Hayseeds

claim (Count VIII).    Therefore, plaintiffs’ claims based on common

law misconduct (Count IV), the UTPA (Count V), and Hayseeds (Count

VIII) remain.

                            II.   Applicable Law

        In assessing a motion to dismiss for failure to state a claim

under Rule 12(b)(6), a court must accept all well-pled facts

contained in the complaint as true.           Nemet Chevrolet, Ltd v.

Consumeraffairs.com, Inc, 591 F.3d 250, 255 (4th Cir. 2009).

However, “legal conclusions, elements of a cause of action, and

bare assertions devoid of further factual enhancement fail to

constitute well-pled facts for Rule 12(b)(6) purposes.”            Id.

(citing Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)).          This

Court     also   declines    to   consider   “unwarranted   inferences,

unreasonable conclusions, or arguments.”       Wahi v. Charleston Area

Med. Ctr., Inc., 562 F.3d 599, 615 n.26 (4th Cir. 2009).

        The purpose of a motion under Rule 12(b)(6) is to test the

formal sufficiency of the statement of the claim for relief; it is

not a procedure for resolving a contest about the facts or the

merits of the case.      5B Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1356 (3d ed. 1998).          The Rule

                                      9
12(b)(6) motion also must be distinguished from a motion for

summary judgment under Federal Rule of Civil Procedure 56, which

goes to the merits of the claim and is designed to test whether

there is a genuine issue of material fact.          Id.   For purposes of

the motion to dismiss, the complaint is construed in the light most

favorable to the party making the claim and essentially the court’s

inquiry   is   directed   to   whether   the   allegations   constitute   a

statement of a claim under Federal Rule of Civil Procedure 8(a).

Id. § 1357.

     A complaint should be dismissed “if it does not allege ‘enough

facts to state a claim to relief that is plausible on is face.’”

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).            “Facial

plausibility is established once the factual content of a complaint

‘allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Nemet Chevrolet,

591 F.3d at 256 (quoting Iqbal, 129 S. Ct. at 1949).             Detailed

factual allegations are not required, but the facts alleged must be

sufficient “to raise a right to relief above the speculative

level.”   Twombly, 550 U.S. at 555.



                                    10
                          III.   Discussion

     As stated above, this Court grants the defendant’s motion for

partial dismissal with respect to Counts I through III of the

complaint, grants as framed the defendant’s motion with respect to

the punitive damages claim (Count VII), and grants the defendant’s

motion with respect to the implied covenant of good faith and fair

dealing claim (Count VI). This Court denies the defendant’s motion

with respect to the plaintiffs’ Hayseeds claim (Count VIII).

Therefore, the plaintiffs’ claims based on common law misconduct

(Count IV), the UTPA (Count V), and Hayseeds (Count VIII) remain.

A.   Counts I through III

     The complaint alleges that Mr. Kestner operated a vehicle

recklessly and negligently, causing a rear-end collision with Mr.

Slampak’s automobile, and permanent injuries and damages to Mr. and

Mrs. Slampak (Count I).   ECF No. 1-1 at 8-10.   Plaintiffs further

allege that Mr. Slampak was insured under an automobile insurance

policy or contract that was purchased from defendant Nationwide

prior to the automobile accident, and that defendant Nationwide is

liable to plaintiffs under the policy or contract for the bodily

injuries and damages arising from the automobile accident pursuant

to the terms and coverage limits of the policy or contract (Count

                                  11
II). Id. at 11-14. Plaintiffs then assert various injuries caused

by Mr. Kestner (Count III).     Id. at 14-15.   Defendant Nationwide

states that the plaintiffs settled and released their bodily injury

claims arising from the plaintiffs’ contractual relationship with

Nationwide.   ECF No. 4 at 6.

     The Release states:

     . . . the undersigned, does hereby release and forever
     discharge Nationwide Mutual Insurance Company, its heirs
     and assigns . . . from any and all liability, claims,
     actions, causes of action, whatsoever, which the Releasor
     now has or which may hereafter accrue, on account of or
     in any way growing out of bodily injuries and damages,
     having already resulted or to result at any time in the
     future, whether or not they are in the contemplation of
     the parties at the present time or whether or not they
     arise following the execution of this Release, as a
     result of, due to, arising from, by reason of, or in any
     way related to an accident which happened on or about the
     August 28, 2013, when Releasors were involved in an
     incident with DAVID MICHAEL KESTNER . . .

ECF No. 4-2 at 1.

     Moreover, plaintiffs state in their response in opposition to

defendant Nationwide’s motion for partial dismissal of plaintiffs’

complaint (ECF No. 6) that:

     [t]he [p]laintiffs’ description of the underlying facts
     of the automobile collision and the corresponding claims
     handling practices of [d]efendant Nationwide in the
     underlying state court civil action is in no way a
     request for damages for the harm caused by said
     collision.   Again, the [p]laintiffs [sic] are merely

                                 12
     providing the factual predicates . . . In point of fact,
     the [p]laintiffs do not request damages for bodily injury
     damages in his wherefore clause or elsewhere in the
     [p]laintiffs’ [c]omplaint.

ECF No. 6 at 7 (emphasis added).

     In light of the release, and the plaintiffs’ response in

opposition to defendant Nationwide’s motion for partial dismissal

of plaintiffs’ complaint, this Court construes Counts I through III

as factual predicates and not claims seeking relief for bodily

injury and damages as a result of, or in any way related to the

accident that was addressed in the underlying suit.   Accordingly,

this Court grants the defendant’s motion for partial dismissal as

to Counts I through III of plaintiffs’ complaint and will construe

Counts I through III as factual predicates for other counts in the

complaint.

B.   Count VII: Punitive Damages

     In Count VII of the complaint, the plaintiffs allege an

independent cause of action for punitive damages.      ECF No. 1-1

at 22. Defendant Nationwide states that West Virginia law does not

recognize an independent claim for punitive damages, and therefore

Count VII fails to state a claim upon which relief can be granted.




                                13
Id. at 10 (citing Susko v. Cox Enters., Inc., No. 5:07-cv-144, 2008

WL 4279673 *4 (N.D. W. Va. Sept. 16, 2008) (Stamp, J.)).

     The plaintiffs request leave of court to amend any and all

inartful pleading with respect to the claim of punitive damages.

ECF No. 7 at 8.     The plaintiffs only seek punitive damages as a

remedy rather than an independent cause of action.           Id.

     This Court agrees with defendant Nationwide that under West

Virginia law, a separate cause of action for punitive damages does

not exist.    Cook v. Heck’s Inc., 342 S.E.2d 453, 461 n.3 (W. Va.

1986). See also Miller v. Carelink Health Plans, Inc., 82 F. Supp.

2d 574, 579 n.6 (W. Va. 2000) (“West Virginia law does not

recognize an independent cause of action for punitive damages.”).

     West    Virginia   law   clearly    prohibits   the   plaintiffs   from

asserting a distinct cause of action for punitive damages, and this

is precisely what Count VII of the complaint seeks to accomplish.

This separate cause of action for punitive damages is not allowed

under current law.

     However,    this   Court   notes    that   plaintiffs   will   not   be

prevented from pursuing a punitive damages claim as an additional

potential remedy since they have requested such relief in the

addendum clause of their complaint.         See ECF No. 1-1 at 25.

                                    14
     Thus, defendant Nationwide’s motion for partial dismissal is

granted as framed as to plaintiffs’ claim for punitive damages

(Count VII) as an independent cause of action, but allows the

plaintiffs to proceed on the punitive damages claim as contained in

the addendum clause.

C.   Count VI: Breach of the Implied Covenant of Good Faith
     and Fair Dealing

     In Count VI of the complaint, the plaintiffs allege that

defendant Nationwide breached the implied covenant of good faith

and fair dealing. ECF No. 1-1 at 21. Defendant Nationwide asserts

that under West Virginia law, there is no independent claim for

breach of the implied covenant of good faith and fair dealing. Id.

at 9 (citing Highmark W. Va., Inc. v. Jamie, 655 S.E.2d 509, 514

(W. Va. 2007)).   The plaintiffs, however, contend that they are

permitted to allege a breach of the implied covenant of good faith

and fair dealing since they are not seeking duplicative damages,

but rather are seeking such damages in the alternative.   ECF No. 7

at 5-6.

     This Court finds that the plaintiffs’ claims cannot survive as

a separate cause of action and must be dismissed.   The plaintiffs

allege that defendant Nationwide has violated the implied covenant


                                15
of good faith and fair dealing by, among other things, “[o]ffering

a sum totally insufficient to compensate [p]laintiff Slampak for

his damages and which offer was not based upon reasonable and

substantial grounds; (b) [f]ailing to accord the interest and

rights of [p]laintiff Slampak at least as great a respect as its

own; (c) [f]ailing to conduct a proper investigation and evaluation

of the claim for first-party underinsured motor vehicle insurance

benefits    based   upon   the   objective     and     cogent   evidence;   (d)

[f]ailing to timely offer and fairly settle [p]laintiff Slampak’s

claim when it became reasonably clear that the value of [p]laintiff

Slampak’s claim exceeded [d]efendant Nationwide’s settlement offers

and   there   was   potential    for     substantial     recovery;   and    (e)

[s]ubjected [p]laintiff Slampak to protracted litigation in an

attempt to defeat or minimize the claims of the plaintiff.”                 Id.

at 22-27.

      Under West Virginia law, breaches of implied covenants do “not

provide a cause of action apart from a breach of contract claim.”

Gaddy Eng’g Co. v. Bowles Rice McDavid Graff & Love, LLP, 746

S.E.2d 568, 578 (W. Va. 2013) (internal quotation marks omitted).

Rather,    such   claims   “sound[   ]   in   breach    of   contract.”     Id.

(internal quotation marks omitted).           West Virginia law recognizes

                                       16
that “‘in every contract there exists an implied covenant of good

faith and fair dealing.’” Burbach Broad. Co. of Delaware v. Elkins

Radio Corp., 278 F.3d 401, 409 (4th Cir. 2002) (quoting Harless v.

First National Bank in Fairmont, 246 S.E.2d 270, 274 (W. Va.

1978)).   West   Virginia   law   does   not,   however,   recognize   an

independent cause of action for the breach of an implied covenant

of good faith and fair dealing separate and apart from a breach of

contract claim.    Stand Energy Corp. v. Columbia Gas Transmission

Corp., 373 F. Supp. 2d 631, 644 (S.D. W. Va. 2005); see also Warden

v. PHH Mortg. Corp., No. 3:10-cv-75, 2010 WL 3720128, at *5 (N.D.

W. Va. Sept. 16, 2010) (Bailey).

     This case is analogous to Evans v. United Bank, Inc., 235 W.

Va. 619, 627, 775 S.E.2d 500, 508 (2015), where the Supreme Court

of Appeals of West Virginia affirmed the circuit court’s decision

to dismiss the plaintiffs’ claims for breach of the implied

covenant of good faith and fair dealing, concluding that no such

tort cause of action exists under West Virginia law. In that case,

the plaintiffs alleged that the defendant, due to its contractual

and fiduciary relationship with the plaintiffs, owed the plaintiffs

an implied covenant of good faith and fair dealing, and that this

duty arose when the defendant accepted the plaintiffs as customers

                                   17
or clients and entered into agreements to loan them money.                       Id.

However, the Court found that because plaintiffs did not assert

that the defendant breached any of those contracts, even when

viewing    the    allegations    in    the    light    most    favorable   to    the

plaintiffs, the failure of the plaintiffs to allege a breach of

contract was fatal to their claim for a breach of the implied

covenant of good faith and fair dealing.               Id. at 627-28.

       Here, the plaintiffs never alleged a breach of contract claim

in their complaint.       This failure to allege a breach of contract

claim is fatal to their claim for a breach of the implied covenant

of good faith and fair dealing.                As stated above, while West

Virginia law “implies a covenant of good faith and fair dealing in

every contract for purposes of evaluating a party’s performance of

that   contract[,]”      West    Virginia     law     does    not   “recognize    an

independent claim for a breach of the common law duty of good faith

and has instead held that such a claim sounds in breach of

contract.”       Hoffmaster v. Guiffrida, 630 F. Supp. 1289, 1291 (S.D.

W.   Va.   1986);    Corder     v.    Countrywide     Home    Loans,   Inc.,     No.

2:10-0738, 2011 WL 289343 at *3 (S.D. W. Va. 2011) (internal

quotation marks and citation omitted).



                                         18
     Accordingly, this Court grants defendant Nationwide’s motion

for partial dismissal as to plaintiffs’ claim for breach of the

implied duty of good faith and fair dealing (Count VI).

D.   Count VIII: Hayseeds

     The release states:

     The attorneys for the respective parties and the parties
     agree that the Dismissal Order and Release in no way
     precludes the Releasors from pursuing and litigating all
     Unfair Trade Practices Act, first party bad faith and
     extra contractual claims, medical payments benefit
     coverage claims, and stacking provision or family
     compensation claims, against Nationwide Insurance Company
     of America or any other insurance company to the extent
     the same are applicable, as said claims are excluded from
     the terms of the Release and specifically reserved as
     documented herein.

ECF No. 4-2 at 3-4.

     The main question that arises is whether Count VIII of the

plaintiffs’    complaint   is   a   first-party   bad   faith   or   extra

contractual claim.

     Under West Virginia law, a first-party insured may bring a bad

faith claim against an insurer, once the underlying claim has been

resolved.     Hayseeds, 177 W. Va. at 323, 352 S.E.2d at 73.          “[A]

first party bad faith action is one wherein the insured sues

his/her own insurer for failing to use good faith in settling a

claim . . . filed by the insured.”       State ex rel. Allstate Ins. Co.

                                    19
v. Gaughan, 203 W. Va. 358, 369, 508 S.E.2d 75, 86 (1998); see also

Marshall v. Saseen, 192 W. Va. 94, 100, 450 S.E.2d 791, 797 (1994);

State ex rel. State Farm Mut. Auto. Ins. Co. v. Canady, 197 W. Va.

107, 475 S.E.2d 107 (1996).        “Such a claim typically arises from

the insurer’s ‘duty to settle with its insured on a claim for which

the insured was legally entitled to recover.’”         Stidd v. Erie Ins.

Property & Cas. Co., No. 5:17-CV-56, 2018 WL 3028612, *4 (N.D. W.

Va. Apr. 25, 2018) (Bailey) (citing Jordache Enter., Inc. v. Nat’l

Union Fire Ins. Co. of Pittsburgh, Pa., 204 W. Va. 465, 485, 513

S.E.2d 692, 712 (1998)).

      Plaintiffs allege that Mr. Slampak was forced to hire counsel

in order to establish the full amount of his damages and reach the

eventual     policy   limits   settlement   after   defendant    Nationwide

refused and failed to pay Mr. Slampak’s first-party claim under his

automobile insurance policy with defendant Nationwide. ECF No. 1-1

at 23.     Plaintiffs state that they substantially prevailed against

defendant Nationwide since the eventual policy limits settlement

was substantially more than what defendant Nationwide offered for

first-party underinsured automobile insurance benefits under the

terms and conditions of the Nationwide automobile insurance policy.

Id.   at   23-24.     Therefore,   plaintiffs   contend   that    defendant

                                     20
Nationwide directly and proximately caused damages and injury due

to its wrongful failure to make prompt, fair, and equitable

settlement of this first-party claim.          Id. at 24.

     This Court believes that the plaintiffs’ Hayseeds claim falls

squarely in the exception in the release that does not exclude the

plaintiffs   from   pursuing    first-party       bad   faith   and    extra

contractual claims.

     Moreover,   this   Court   finds   that    plaintiffs   have     alleged

sufficient facts for their Hayseeds claim to withstand defendant

Nationwide’s partial motion to dismiss.

     However, this Court will not decide at this time whether

plaintiffs substantially prevailed since to determine whether a

policyholder has substantially prevailed, this Court must consider

the standard as stated in syllabus point 4 of Miller v. Fluharty,

201 W. Va. 685, 500 S.E.2d 310 (1997):

     When examining whether a policyholder has substantially
     prevailed against an insurance carrier, a court should
     look at the negotiations as a whole from the time of the
     insured event to the final payment of the insurance
     proceeds. If the policyholder makes a reasonable demand
     during the course of the negotiations, within policy
     limits, the insurance carrier must either meet that
     demand, or promptly respond to the policyholder with a
     statement why such a demand is not supported by the
     available information. The insurance carrier’s failure
     to promptly respond is a factor for courts to consider in

                                   21
     deciding whether the policyholder has substantially
     prevailed in enforcing the insurance contract, and
     therefore, whether the insurance carrier is liable for
     the policyholder’s consequential damages under Hayseeds,
     Inc. v. State Farm Fire & Cas., 177 W. Va. 323, 352
     S.E.2d 73 (1986) and its progeny.

     The West Virginia Supreme Court summarized the development of

the “substantially prevailed” standard in Slider v. State Farm Mut.

Auto. Ins. Co., 557 S.E.2d 883, 889 (W. Va. 2001), and reiterated

that “when examining whether a policyholder has substantially

prevailed against an insurance carrier, a court should look at the

negotiations as a whole from the time of the insured event to the

final payment of the insurance proceeds.” Although Miller expanded

the range of evidence that is relevant to a determination of

whether a policyholder has substantially prevailed in a dispute

with an insurer, the West Virginia Supreme Court of Appeals at the

same time reaffirmed in Slider that a policyholder is not required

to prove bad faith or other misconduct to recover consequential

damages under Hayseeds.   Bailey v. Bradford, 12 F. Supp. 3d 826,

836 (S.D. W. Va. 2014) (internal quotations omitted).

     This Court does not have sufficient evidence at this time to

decide whether the plaintiffs have substantially prevailed.




                                22
     Accordingly,   for   the   reasons   stated   above,   defendant

Nationwide’s partial motion to dismiss with respect to Count VIII

of the plaintiffs’ complaint is denied.

     Therefore, the remaining counts of the complaint are the

following: Counts IV, V, and VIII. This Court notes again that the

plaintiffs may proceed on the punitive damages claim as contained

in the addendum clause.

                          IV.   Conclusion

     For the reasons stated above, defendant Nationwide Insurance

Company of America’s partial motion to dismiss the plaintiffs’

complaint (ECF No. 3) is GRANTED IN PART and DENIED IN PART.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:    July 23, 2019



                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                 23
